J.'B. McPHERSON, District Judge.
It may be that the debt due to the objecting creditor was created by the misconduct of the bankrupt while acting in a fiduciary capacity. Assuming this to be true, section 17 protects the debt from discharge, but the mere existence of such a debt,does not prevent the bankrupt from receiving a discharge from his other provable obligations. The only obstacles to a discharge are described in section 14, and I do not find among them the creation of a debt by-the bankrupt’s fraud or other misconduct while acting in a fiduciary capacity. At the best, the pending specification charges such Creation and nothing more, and this is plainly insufficient.
The motion to dismiss is granted.